Citation Nr: 0805428	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-21 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

2.  Entitlement to a compensable rating for a bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision rendered by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In December 2007, the 
veteran testified at a hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO.  A transcript of this 
hearing has been associated with the claims folder.

The Board notes that the veteran filed a notice of 
disagreement to an August 2006 rating decision that 
determined that new and material evidence had not been 
submitted to reopen a previously disallowed claim for service 
connection for ear pain.  A Statement of the Case (SOC) 
addressing this issue was furnished to the veteran in July 
2007.  However, the record does not reflect that the veteran 
filed a substantive appeal of this decision.  See 38 U.S.C. § 
7105(d)(3); 38 C.F.R. § 20.302(b) (a timely substantive 
appeal, that consists of a properly completed VA Form 9, 
"Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information, must be received by VA 
within 60 days from the date the SOC is mailed, or within the 
remainder of the one-year period beginning on the date on 
which notice of the RO decision being appealed was mailed, 
whichever period ends later).  Accordingly, the Board has no 
jurisdiction over that issue.  

The issue of entitlement to a compensable evaluation for a 
hearing loss disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT


The veteran experiences tinnitus.


CONCLUSION OF LAW

There is no schedular basis for the assignment of more than a 
single, 10 percent rating for tinnitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim for a higher disability evaluation 
for tinnitus, as explained below, the pertinent facts in this 
case are not in dispute and the law is dispositive.  
Consequently, there is no additional evidence that could be 
obtained to substantiate the claim.  Accordingly, no further 
development of the record is required under 38 U.S.C.A. §§ 
5103, 5103A (West 2002 and Supp. 2006); 38 C.F.R. § 3.159 
(2007).  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002); VAOPGCPREC 5-2004 (June 23, 2004).

Under the schedular criteria, the maximum rating available 
for tinnitus is 10 percent.  See 38 C.F.R. §4.87, Diagnostic 
Code 6260.  Accordingly, a schedular rating in excess of 10 
percent is not in order.  In Smith v. Nicholson, 451 
F.3d.1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the Courts should defer to VA's interpretation of its 
own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limits a veteran to a single disability rating 
for tinnitus, regardless whether the tinnitus is unilateral 
or bilateral.  The veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus. 38 C.F.R. §4.87, Diagnostic Code 6260 (2007). As 
there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
appeal must be denied. Sabonis v. Brown, 6 Vet. App. 426 
(1994).
The Board has considered whether this case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration.  The record reflects that 
the veteran has not required hospitalization for this 
disability and that the manifestations of the disability are 
those contemplated by the schedular criteria.  There is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned 10 percent rating.  Accordingly, 
the Board has concluded that referral of this claim for 
extra-schedular consideration is not in order.


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.


REMAND

The Board's review of the claims file reveals that additional 
action is required pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  In October 2004, the RO provided a 
notification letter to the veteran in which he was advised 
that "To establish entitlement to an increased evaluation 
for your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."  
However, in Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. 
App. Jan. 30, 2008), the United States Court of Appeals for 
Veterans Claims (Court) established significant new 
requirements with respect to the content of the duty-to-
assist notice which must be provided to a veteran who is 
seeking a higher rating.  

With respect to increased rating claims, the Court found 
that, at a minimum, a 38 U.S.C. § 5103(a) notice requires 
that the Secretary notify the claimant that, to substantiate 
such a claim: 

(1) the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and 
the effect that worsening has on the claimant's 
employment and daily life;  

(2) if the Diagnostic Code (DC) under which the claimant 
is rated contains criteria necessary for entitlement to 
a higher disability rating that would not be satisfied 
by the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant;

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant DCs, which 
typically provide for a range in severity of a 
particular disability from 0% to as much as 100% 
(depending on the disability involved), based on the 
nature of the symptoms of the condition for which 
disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
        
In Vazquez-Flores, the Court found that the VCAA notice that 
was provided to the appellant was inadequate.  In that case, 
the appellant was provided two VCAA letters.  The first 
letter, provided information concerning what is required to 
substantiate a service connection claim, and hence clearly 
was not adequate.  The second letter only advised the 
appellant to submit evidence that shows that his disability 
had "gotten worse."  The Court found that the notice 
provided was inadequate due to the confusing nature of the 
two notices, and the failure to explain that evidence is 
required to demonstrate the worsening of the service-
connected condition and the effect of that worsening on the 
claimant's occupational and daily life, or to provide, at 
least in general terms, the criteria beyond the effect of the 
worsening of the disability upon the occupational and daily 
life that is necessary to be awarded the higher disability 
rating for the condition.  

Accordingly, adequate section 5103(a) notice for the 
appellant's increased-compensation claim should have 
included, at a minimum, notification that he must either 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating the worsening of the disability and 
the effect of that worsening on his employment and daily 
life.  Additionally, because at least some of the higher 
disability ratings authorized under the DC (and referenced 
DCs) under which his disability is rated are based on 
specific criteria beyond the obvious effect of the worsening 
of the disability and its effect upon his employment and 
daily life, the Secretary should have notified the appellant, 
at least in general terms, of the information and evidence 
necessary to establish these more specific criteria.  

Further, if an increase in disability is found, the notice 
should have indicated that a disability rating would be 
assigned by applying relevant DCs based on the nature, 
severity, and duration of the symptoms and their impact upon 
his employment and daily life to the extent permitted by law.

Applying these principles to the present case, the Board 
notes that veteran was previously provided a VCAA 
notification letter in October 2004 with subsequent notice in 
August 2006.  However, these letters did not meet the 
requirements set forth in Vazquez-Flores.  In fact, the 
letters in the present case contained virtually the same 
information which was found to be inadequate in Vazquez-
Flores. 

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim for a 
compensable rating for hearing loss disability and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO/AMC for the following development:

1.  The RO should send a revised duty-to-
assist notice regarding the claim for a 
compensable rating for hearing loss 
disability.  The notice letter must 
explain that evidence is required to 
demonstrate the worsening of the service-
connected condition and the effect of 
that worsening on the claimant's 
occupational and daily life, or to 
provide, at least in general terms, the 
criteria beyond the effect of the 
worsening of the disability upon the 
occupational and daily life that is 
necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test 
result).  The veteran should then be 
afforded an appropriate period of time to 
respond.  The RO should attempt to obtain 
any additional evidence identified by the 
veteran.  

2.  Thereafter, if any additional 
evidence is presented, the RO should 
readjudicate the claim for a compensable 
rating for a hearing loss disability 
taking into consideration any additional 
evidence received since the issuance of 
the last supplement statement of the case 
(SSOC).  If any of the benefits sought on 
appeal remains denied, the appellant and 
the appellant's representative if any 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


